Exhibit 10.69

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

FOR THE

KEWAUNEE SCIENTIFIC CORPORATION

PENSION EQUALIZATION PLAN

(Restated January 1, 2009)



--------------------------------------------------------------------------------

KEWAUNEE SCIENTIFIC CORPORATION

PENSION EQUALIZATION PLAN

(Restated January 1, 2009)

WHEREAS, Kewaunee Scientific Corporation (the “Company”) established the
Kewaunee Scientific Corporation Pension Equalization Plan (the “Plan”)
originally effective as of May 1, 1999 and amended and restated effective
April 30, 2005, for the benefit of a select group of management and highly
compensated employees in recognition of these employees’ valuable service in
assisting the Company to achieve its objectives; and

WHEREAS, the Plan has been amended since its enactment, as necessary in order to
incorporate changes to the Internal Revenue Code of 1986, as amended, made by
Acts of Congress, including the requirements of Section 409A of the Internal
Revenue Code (the “Code”) and as otherwise required in order to make other
miscellaneous changes; and

WHEREAS, the Board of Directors of the Company, upon the recommendation of the
Compensation Committee, has determined that it is desirable to amend and restate
the Plan in its entirety effective as of January 1, 2009 (unless otherwise
stated therein), in order to comply with Code §409A.

NOW, THEREFORE, pursuant to the power reserved to the Board of Directors of the
Company, and pursuant to the authority delegated to the undersigned by
resolutions of the Board of Directors of the Company, the Plan be and it is
hereby amended and restated generally effective as of January 1, 2009.

IN WITNESS WHEREOF, the Company has caused these presents to be signed on its
behalf by its officer duly authorized, this 17th day of December, 2008.

 

KEWAUNEE SCIENTIFIC CORPORATION By:

/s/ D. Michael Parker

Its: Senior Vice President, Finance/CFO

 

ATTEST: By:

/s/ Elizabeth D, Phillips

Its: Assistant Secretary

 

1



--------------------------------------------------------------------------------

CERTIFICATE

The attached document is an accurate and complete copy of the KEWAUNEE
SCIENTIFIC CORPORATION PENSION EQUALIZATION PLAN, as amended and restated
effective as of January 1, 2005.

Dated this 17th of December, 2008.

 

KEWAUNEE SCIENTIFIC CORPORATION By:

/s/ D. Michael Parker

Its: Senior Vice President, Finance/CFO

 

2



--------------------------------------------------------------------------------

KEWAUNEE SCIENTIFIC CORPORATION

PENSION EQUALIZATION PLAN

(Restated January 1, 2009)

 

ARTICLE I ESTABLISHMENT AND PURPOSE 5  

1.1.

The Plan

  5   

1.2.

Purpose

  5   

1.3.

Plan Year

  5   

1.4.

Maintenance of Trust

  5   

ARTICLE II ADMINISTRATION AND PARTICIPATION

  6   

2.1.

Administration

  6   

2.2.

Participation Eligibility

  6   

2.3.

Inactive Participation.

  6   

ARTICLE III AMOUNT AND PAYMENT OF BENEFITS

  6   

3.1.

Amount of Benefit

  6   

3.2.

Time and Form of Payment

  7   

3.3.

Acceleration of Distribution

  7   

3.4.

Vesting

  8   

3.5.

Death Benefits

  8   

ARTICLE IV PAYMENT OF BENEFITS

  9   

4.1.

Source of Payment

  9   

4.2.

Claims for Benefits

  9   

4.3.

Special Rule for Key Employees

  9   

4.4.

Designation of Beneficiary

  9   

4.5.

Facility of Payment

  9   

4.6.

Withholding; Payroll Taxes

  10   

ARTICLE V GENERAL PROVISIONS

  10   

5.1.

Construction of the Plan

  10   

5.2.

Action by Company

  10   

5.3.

Controlling Law

  10   

5.4.

Funding

  10   

5.5.

Heirs, Assigns and Personal Representatives

  11   

5.6.

Employment Rights

  11   

5.7.

Rulings Binding

  11   

5.8.

Participant and Beneficiary Duties

  11   

5.9.

Notices

  11   

5.10.

Interests Non-Transferable

  11   

5.11.

Headings and Captions

  11   

5.12.

Cooperation

  11   

5.13.

Correction of Errors

  12   

5.14.

Litigation

  12   

 

3



--------------------------------------------------------------------------------

ARTICLE VI AMENDMENT AND TERMINATION

  12   

6.1.

Amendment

  12   

6.2.

Termination

  12   

EXHIBIT A - CLAIMS PROCEDURES

EXHIBIT B - ERISA RIGHTS STATEMENT

EXHIBIT C - PLAN INFORMATION

EXHIBIT D - LIST OF PARTICIPANTS

 

4



--------------------------------------------------------------------------------

KEWAUNEE SCIENTIFIC CORPORATION

PENSION EQUALIZATION PLAN

(Restated January 1, 2009)

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1. The Plan. The Kewaunee Scientific Corporation Pension Equalization Plan
(the “Plan”) was established by Kewaunee Scientific Corporation (the “Company”),
originally effective as of May 1, 1999 and amended and restated effective
April 30, 2005, for the sole purpose of providing deferred compensation to
select employees of the Company eligible to participate herein pursuant to
Article II. This Plan is amended and restated in its entirety effective as of
January 1, 2009 to incorporate all prior amendments, to comply with the
requirements of Section 409A of the Internal Revenue Code (the “Code”).

1.2. Purpose. The Plan is intended to be an unfunded “top-hat” plan described in
§201(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained for the purpose of providing a select group of management
or highly compensated employees with the full amount of retirement income that
they or their Beneficiaries (as defined in Section 4.4.) would be entitled to
receive under the Re-Established Retirement Plan for Salaried Employees of
Kewaunee Scientific Corporation (the “Retirement Plan”) but for the limits
imposed by the Code on the amount of compensation taken into account under the
Retirement Plan in determining the employee’s accrued benefit. The Plan further
is intended to satisfy the requirements of Code §409A, including good faith
compliance with such requirements for the period after 2004 and before 2009. The
purpose of the Plan is to advance the interests of the Company by providing such
retirement income so as to attract and retain such employees and make their
compensation competitive with other opportunities.

1.3. Plan Year. The Plan is maintained by the Company on the basis of a “Plan
Year” which commences on May 1 of each calendar year and ends on April 30 of the
following calendar year.

1.4. Maintenance of Trust. The Company shall establish one or more trusts, and
such trusts shall be of a type commonly referred to as a “rabbi trust,” within
the meaning of Internal Revenue Service Revenue Ruling 92-94, and the Company
shall be treated as the owner of the assets of such trust for federal income tax
purposes in accordance with §§67l-678 of the Code. The funding vehicle under
this Plan shall be the Kewaunee Scientific Corporation Irrevocable Grantor Trust
(the “Trust”). The assets of the Trust shall remain subject to the claims of the
Company’s creditors, and neither a Participant (as defined in Section 2.2.) nor
any other person shall have any beneficial interest in or other claim to the
assets of the Trust beyond that of a general creditor as provided under the
Trust instrument and as required by law. Any payments made to or on behalf of
the Participants from the Trust shall fully discharge the liability of the
Company, its employees, officers and directors, to the Participant under the
Plan to the extent of the amounts so paid. The Company shall have the right to
select, remove and replace the Trustee of the Trust at any time in its sole
discretion, and shall enter into one or more agreements governing the Trust
containing such terms as it determines, and may modify, amend or revoke any such
agreements, all in the Company’s discretion.

 

5



--------------------------------------------------------------------------------

ARTICLE II

ADMINISTRATION AND PARTICIPATION

2.1. Administration. Full power and discretionary authority to construe,
interpret and administer the Plan shall be vested in the Compensation Committee
of the Board of Directors of the Company, as designated in the Company’s
governing instruments (the “Committee”). The Committee shall make each
determination provided for under the Plan and promulgate such rules and
regulations as may be required for the implementation or management of the Plan.
The Committee may delegate all or any portion of its authority to such persons
as it may determine and may revoke or revise any such delegation at any time.
Unless and until otherwise determined by the Committee, the authority of the
Committee to establish rules, regulations and procedures that are administrative
or ministerial in nature shall be exercised by the Company’s Director of Human
Resources (or such other officer or employee of the Company as may occupy a
comparable position).

2.2. Participation Eligibility. The Committee has the discretionary authority to
designate the employees of the Company who are eligible to participate in the
Plan (the “Participant”). Participation in the Plan shall be limited to a select
group of management or highly compensated employees of the Company. A list of
Participants is attached hereto as EXHIBIT D. Effective as of April 30, 2005,
participation in the Plan shall be frozen. As of and after April 30, 2005, no
employees of the Company shall be enrolled in the Plan. Participants in the Plan
prior to April 30, 2005 shall continue to be inactive Participants until all
amounts accrued by the Participants have been distributed.

2.3. Inactive Participation. Active participation in the Plan will end upon a
Participant’s retirement, voluntary or involuntary termination of employment
with the Company, the Participant’s death, or when a Participant is no longer
eligible to participate in the Plan as determined by the Committee. Such
Participant shall continue to be an inactive Participant until all amounts
accrued by the Participant have been distributed.

ARTICLE III

AMOUNT AND PAYMENT OF BENEFITS

3.1. Amount of Benefit. The benefit payable to each Participant, or to any
Beneficiary of a Participant, pursuant to this Plan shall be equal to the
excess, if any, of: (i) the benefit that would have been payable to such
Participant or Beneficiary under the Retirement Plan if the Participant’s
compensation taken into account under the Retirement Plan were not limited under
§401(a)(17) of Code (or any successor to such provision, as determined by the
Committee), over (ii) the benefit actually paid to such Participant or
Beneficiary under the Retirement Plan. In no event shall the sum of the benefit
paid under the Retirement Plan and the benefit paid under this Plan exceed the
benefit that would have been paid under the Retirement Plan in the absence of
§401(a)(l7) of the Code. Notwithstanding the foregoing, effective as of and
after April 30, 2005, Participants shall not accrue any additional benefits
under the Plan.

 

6



--------------------------------------------------------------------------------

Instead, a Participant’s benefit entitlement hereunder shall be equal to the
benefit the Participant earned under the Plan as of April 30, 2005. For purposes
of determining a Participant’s benefit under the Plan, on and after April 30,
2005 a Participant’s compensation shall be deemed as frozen at the amount earned
as of April 30, 2005.

3.2. Time and Form of Payment. Except as provided under Section 4.3, effective
as of January 1, 2005, benefits payable under this Plan to any Participant or
Beneficiary shall be payable on the first day of the month following any of the
following:

 

  (a) Normal Retirement on or after attainment of age sixty-five (65);

 

  (b) Early Retirement on or after attainment of age fifty-five (55) and
completion of at least five (5) years of Credited Service (as defined in the
Retirement Plan); and

 

  (c) attainment of age sixty five (65) if the Participant severed from services
with the Company before satisfying the conditions in subsection (a) or (b).

Such benefit shall be paid to the Participant in any form provided under the
Retirement Plan, as elected by the Participant pursuant to the election
procedures provided in the Retirement Plan (but elected separately with respect
to the benefit payable under this Plan).

3.3. Acceleration of Distribution. Notwithstanding Section 3.2, to the contrary,
the Committee shall accelerate the payment of any benefits due to any
Participant or Beneficiary and pay such amount in a single lump sum under the
following circumstances:

 

  (a) If the Participant separates from service with the Company before
satisfying the conditions in subsection 3.2(a) or (b) and the actuarial
equivalent of the Participant’s benefit under the Plan does not exceed the
applicable dollar limit under Code §402(g)(1)(B), such actuarial equivalent
shall be paid in a single lump sum thirty (30) days following such separation;

 

  (b) If the Participant separates from service with the Company within two
years following the date of a Change in Control; the actuarial equivalent of the
Participant’s benefit under the Plan, regardless of the amount, shall be paid in
a single lump sum thirty (30) days following such separation;

 

  (c) An immediate lump sum distribution of part or all of a Participant’s
benefit may be made to an alternate payee as necessary to fulfill the
requirements of a domestic relations order under Code §414(p)(1)(B); and

 

  (d) Distribution to a Participant shall begin immediately if, with respect to
such Participant, the Plan at any time fails to satisfy the requirements of Code
§409A and the regulations thereunder, not to exceed the portion of the
Participant’s benefit that is includible in income as a result.

For purposes of this Section, a “Change in Control” shall mean any of the
following: (i) the acquisition by any one person, or more than one person acting
as a group, of ownership of

 

7



--------------------------------------------------------------------------------

stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the Company; (ii) either (A) the acquisition by any one
person, or more than one person acting as a group, during the twelve (12) month
period ending on the date of the most recent such acquisition, of ownership of
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the Company’s stock, or (B) the replacement of a majority of the
members of the Company’s Board of Directors during any twelve (12) month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iii) the acquisition by any person, or more than one person acting
as a group, during the twelve (12) month period ending on the date of the most
recent acquisition, of assets from the Company that have a total gross fair
market value equal to forty percent (40%) or more of the total gross fair market
value of all of the Company’s assets before such acquisition or acquisitions.

For purposes of this Section, “actuarial equivalent” shall be determined on the
basis of the factors used for comparable computations under the Retirement Plan.

3.4. Vesting. A Participant’s benefits under this Plan shall be fully vested on
April 30, 2005.

3.5. Death Benefits.

 

  (a) Surviving Eligible Spouse. If a Participant dies before benefit payments
begin, his Eligible Spouse, determined as of the Participant’s date of death,
shall receive a survivor pension determined as if the Participant had severed
from service with the Company on the date of his death (or the date of any
earlier severance from service), survived to the earliest date in Section 3.2 on
which he would have been eligible to begin receiving benefits, and retired on
such date with a 50% qualified joint and survivor pension. Payment to the
Eligible Spouse shall begin on the first day of the month following the
Participant’s date of death (or other date provided in Section 3.2(c));
provided, that if the actuarial equivalent of the survivor pension does not
exceed the applicable dollar limit under Code §402(g)(1)(B), such actuarial
equivalent shall be paid in a single lump sum as of such date. For this purpose,
an “Eligible Spouse” is the person to whom the Participant has been married
continuously for one year on the date of the Participant’s death.

 

  (b) Survivor under Optional Form of Benefit. If a Participant dies (i) after
electing an optional form of benefits providing benefits to a survivor, pursuant
to the provisions of Section 3.2, or (ii) after benefit payments begin, his
Beneficiary under the optional form of benefit elected by the Participant shall
receive any benefits due under such optional form; provided, that if the
actuarial equivalent of the survivor pension does not exceed the applicable
dollar limit under Code §402(g)(1)(B), such actuarial equivalent shall be paid
in a single lump sum as of such date.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT OF BENEFITS

4.1. Source of Payment. All benefits payable under this Plan shall be paid
either directly by the Company or by a distribution from the Trust described in
Section 5.4. The establishment and funding of the Trust shall not relieve the
Company of its obligations under this Plan, but all amounts actually paid to a
Participant or Beneficiary from the Trust shall reduce the obligation of the
Company to the extent of such payment.

4.2. Claims for Benefits. Each Participant or Beneficiary shall file a written
request for the payment of benefits under the Plan upon the occurrence of a
distribution event reflected under Article III. The Committee has the sole
discretionary authority to determine whether a Participant or Beneficiary is
entitled to receive a payment of distributions under the Plan in accordance with
the claims procedure provided in EXHIBIT A.

4.3. Special Rule for Specified Employees. Notwithstanding any other provision
hereof to the contrary, any Participant who is a “Specified Employee” shall not
be immediately entitled to receive a distribution from the Plan until the date
that is six (6) months after the date of the Participant’s separation from
service (or, if earlier, the Participant’s date of death). For this purpose, a
“Specified Employee” is a Participant who, as of his or her separation from
service with the Company, is a key employee (as defined in Code
§416(i)(1)(A)(i), (ii) or (iii) and the regulations thereunder but disregarding
Code §416(i)(5)). A Participant shall be treated as a Specified Employee for the
twelve (12) month period beginning on the April 1 following a calendar year
during which the Participant was at any time a key employee.

4.4. Designation of Beneficiary. If a Participant is married on the date of the
Participant’s death, then the Participant’s Beneficiary shall be the
Participant’s spouse, unless the Participant designated a Beneficiary or
Beneficiaries other than the Participant’s spouse to receive his benefit under
the Plan upon death. To be effective, any Beneficiary designation must be signed
by the Participant’s legal spouse at the time of such designation, if any, and
must be filed with the Committee. A Participant may revoke an existing
Beneficiary designation only by filing another effective designation with the
Committee, and the most recent Beneficiary designation received by the Committee
shall be controlling.

4.5. Facility of Payment. If a person entitled to benefits under the Plan is
under legal disability or in the Committee’s opinion in any way incapacitated so
as to be unable to manage his or her financial affairs, the Committee may pay
the benefits to such person’s legal representative or a relative or friend of
such person, or direct the application of such benefits in any other way but may
not otherwise change the timing and method of payment of such benefit. The
Committee may require proof of incompetency, incapacity or guardianship as it
may deem appropriate prior to distribution of benefits under the Plan. If the
Company is unable to locate any Participant or Beneficiary, and the Participant
or Beneficiary fails to contact the Company after being notified of his right to
receive a benefit by a letter sent to his last address on file with the Company,
then the Committee may, in its discretion, either cause such benefit to be paid
to another member of the Participant’s family or treat such benefit as
forfeited. Any payments or forfeiture made in accordance with this Section 4.5
shall discharge fully all obligations for such benefits under the Plan.

 

9



--------------------------------------------------------------------------------

4.6. Withholding; Payroll Taxes. The Company shall withhold, or shall direct the
person making any payment to withhold, from payments made hereunder (or, if
necessary, from any other amounts payable by the Company to Participants) any
taxes required to be withheld from the Participants’ wages for the federal or
any state or local government. To the extent that benefits hereunder are subject
to tax under the Federal Insurance Contributions Act or any other law prior to
the time that they become payable, the Company shall withhold the amount of such
taxes from any other compensation or other amounts payable to the Participants.
The Committee’s determination of the amount to be so withheld shall be final and
binding on all parties. In addition to the foregoing, the Company may offset
against any benefit payable to or on behalf of any Participant any amount owed
to it or any of its affiliates by such Participant; provided, that such debt was
incurred in the ordinary course of the relationship between the Participant and
the Company, the entire amount of any such offset in any taxable year does not
exceed $5,000, and the offset is made at the same time and in the same amount as
the debt otherwise would have been due and collected by the Company.

ARTICLE V

GENERAL PROVISIONS

5.1. Construction of the Plan. The Committee shall resolve all questions arising
in the administration, interpretation and application of the Plan. The Committee
shall correct any defect, reconcile any inconsistency, or supply any omission
which is identified or comes to the attention of the Committee with respect to
the Plan. All decisions or actions of the Committee in respect to any question
arising out of the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan. In the
event any other document issued in regard to the Plan conflicts with the terms
and conditions of the Plan, as reflected herein, the Plan document shall govern
and control.

5.2. Action by Company. Any action required or permitted to be taken by the
Company under the Plan shall be by resolution of its Board of Directors, by
resolution of a duly authorized committee of its Board of Directors, or by a
person or persons authorized by the Company’s by-laws or by resolution of its
Board of Directors or such committee.

5.3. Controlling Law. The Plan shall be construed and enforced according to the
laws of the State of North Carolina to the extent not preempted by ERISA, and
the Plan shall be interpreted in a manner consistent with the maintenance of its
status as a “top-hat plan” for purposes of ERISA and consistent with satisfying
the requirements of §409A of the Code.

5.4. Funding. The Company shall pay its contributions under the Plan to the
Kewaunee Scientific Corporation Irrevocable Grantor Trust (the “Trust. Such
contributions shall be made, either in cash or by the delivery to the trustee
thereunder of insurance contracts, in such amounts as the Company shall
reasonably decide are necessary to provide for all benefits payable under the
Plan. Neither an employee nor a Beneficiary of an employee shall acquire any
interest greater than that of an unsecured creditor of the Company. Any assets
of the Company or of any trust or other fund of the Company from which Plan
benefits may be paid shall remain in all respects assets of the Company until
payments of such benefits are actually made. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create a trust or fiduciary
relationship of any kind between the Company and an employee or any other
person.

 

10



--------------------------------------------------------------------------------

5.5. Heirs, Assigns and Personal Representatives. The Plan shall be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereunder, including each Participant and Beneficiary, present and future. The
Board of Directors of the Company shall cause any successor to the Company to
adopt the Plan.

5.6. Employment Rights. The Plan does not constitute a contract of employment
and participation in the Plan will not give any employee the right to be
retained in the employ of the Company, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan.

5.7. Rulings Binding. Any ruling, regulation, procedure or decision of the
Committee, including any interpretation of the Plan, which is made in good faith
shall be conclusive and binding upon all persons affected by it. There shall be
no appeal from any ruling by the Committee, except as provided in EXHIBIT A.
When making a determination or a calculation, the Committee shall be entitled to
rely on information supplied by investment managers, insurance institutions,
accountants and other professionals including legal counsel for the Committee or
the Company. Any rule or procedure established by the Committee may alter any
provision of this Plan that is ministerial or procedural in nature without the
necessity for a formal amendment of the Plan.

5.8. Participant and Beneficiary Duties. Persons entitled to benefits under the
Plan shall file with the Committee from time to time such person’s address and
each change of address. Each such person entitled to benefits under the Plan
also shall furnish the Committee with all appropriate documents, evidence, data
or information which the Committee considers necessary or desirable in
administering the Plan.

5.9. Notices. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and delivered by hand
or electronically, or sent by registered or certified mail to the Human
Resources Department of the Company at its principal executive offices, or to
the Company’s statutory agent. Notices shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Any notice required or
permitted to be given to the Participant shall be sufficient if in writing and
delivered by hand or electronically or sent by first class mail to the
Participant at the last address listed on the records of the Company.

5.10. Interests Non-Transferable. The interests of persons entitled to benefits
under the Plan are not subject to their debts or other obligations and may not
be voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered.

5.11. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be used to interpret the Plan.

5.12. Cooperation. As a condition of participation under the Plan, each
Participant agrees to cooperate in providing all information required to carry
out the Plan, including taking such physical examination and providing such
medical history as may be required to obtain insurance with respect to such
Participant.

 

11



--------------------------------------------------------------------------------

5.13. Correction of Errors. The Committee may correct errors that occur in the
administration of the Plan, which may require the adjustment of the amount to
which a Participant may be entitled under the Plan. The Committee has no
obligation to notify any affected Participant of such correction. With respect
to any power or authority which the Committee has authority to exercise under
the Plan, such discretion shall be exercised in a nondiscriminatory manner.

5.14. Litigation. In any action or proceeding regarding the Plan, Participants
or their Beneficiaries or any other persons having or claiming to have an
interest in this Plan shall not be necessary parties and shall not be entitled
to any notice or process. Any final judgment which is not appealed or appealable
and may be entered in any such action or proceeding shall be binding and
conclusive on the parties hereto and all persons having or claiming to have any
interest in this Plan. To the extent permitted by law, if a legal action is
begun against the Company, its officers or employees, the Committee, or the
Trustee by or on behalf of any person, and such action results adversely to such
person, or if a legal action arises because of conflicting claims to a
Participant’s or other person’s benefits, the costs to such person of defending
the action will be charged to the amounts, if any, which were involved in the
action or were payable to the Participant or other person concerned. To the
extent permitted by applicable law, acceptance of participation in this Plan
shall constitute a release of the Company, its officers, employees and agents,
and the Committee from any and all liability and obligation not involving
willful misconduct or gross neglect.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1. Amendment. The Company reserves the right to amend the Plan from time to
time in its discretion; provided, that no amendment shall reduce the value of
the Participant’s accrued benefits to less than the vested amount such
Participant would be entitled to receive if the Participant had been terminated
from the employ of the Company on the date of the amendment.

6.2. Termination. The Company by action of its Board of Directors, reserves the
right to terminate the Plan at any time and for any reason. Each affected
Participant’s benefits will be payable in accordance with Article IV of the Plan
following termination of the Plan. The fact that one or more Participants are
found to be ineligible to participate in the Plan as a result of rules or
regulations promulgated under ERISA or by the Department of Labor shall not in
itself cause a termination of the Plan.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

CLAIMS PROCEDURES

CLAIMS PROCEDURES

 

I. FILING A CLAIM FOR BENEFITS

1. Claims Procedure. This Claims Procedure governs any claim for or concerning
benefits under the Plan. The definitions of the Plan are incorporated by
reference in this procedure.

2. Requests for Benefits. Benefits will be paid in accordance with the
provisions of the Plan. A Participant or any other person claiming through him
(the “Claimant”) may make a written request for the benefits provided under this
Plan. This written claim shall be mailed or delivered to the Committee in such
manner and on such form or forms as may be prescribed by the Committee.

3. Claim Denials. If a claim for benefits is denied in whole or in part, the
Committee will provide notice of the decision to the Claimant within a
reasonable time period not exceeding ninety 90) days after the receipt by the
Committee of a properly submitted claim, unless special circumstances require an
extension of time for processing the claim. If the Committee determines that an
extension of time for processing the claim is required, such extension will not
exceed an additional ninety (90) days.

(A) Any notice of an extension will be provided to the Claimant before the end
of the otherwise applicable review period and will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.

(B) The Committee shall provide a written notice to every Claimant whose claim
for benefits under the Plan is denied setting forth the following information in
a manner calculated to be understood by the Claimant:

 

  a. The specific reason or reasons for the denial;

 

  b. Reference to the specific Plan provisions on which the denial is based;

 

  c. A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

  d. An explanation of the claims review procedures under the Plan to appeal a
denial and the time limits applicable to such procedures, including a statement
of the Claimant’s right to bring a civil action under ERISA §502(a) following an
adverse benefit determination on review; and

 

  e. The consequences of the Claimant’s failure to meet the deadline for appeal,
including the possible loss of the right to bring a civil action.

 

13



--------------------------------------------------------------------------------

II. APPEALING A CLAIM DENIAL

1. A Claimant may appeal a denied claim by submitting a written request for a
review of the denied claim within sixty (60) days after the Claimant receives
the Committee’s written notice of denial or any deemed denial. If a Claimant
requests a review of his claim in a timely fashion, the Claimant or his duly
authorized representative shall be permitted, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the denial and to submit written comments, documents, records and
other information relevant to the claim to the Committee. The Committee’s review
will take into account all comments, documents, records and other information
submitted by the Claimant, without regard to whether such information was
submitted or considered in the initial benefits determination.

2. Decision Following Appeal. The Committee shall make its decision on the
review of a denied claim within sixty (60) days after its receipt of the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered within one hundred twenty
days (120) after the Committee’s receipt of the request for review. If an
extension of time is necessary because of special circumstances, the Committee
shall give the Claimant written notice of the extension of time prior to the
commencement of the extension.

3. If the Committee determines after review that the Claimant’s appeal should be
either wholly or partially denied, the Claimant shall be given written notice of
such denial. The notice shall contain the following information in a manner
calculated to be understood by the Claimant:

 

  a. The specific reason or reasons for the denial;

 

  b. Reference to the specific Plan provisions on which the denial is based;

 

  c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and

 

  d. A statement of the Claimant’s right to bring an action under ERISA §502(a).

A Claimant may not bring any legal action against the Company, the Plan, the
Committee or the Appeals Administrator relating to a claim for benefits under
the Plan unless and until the Claimant has followed the Claims Review Procedures
and exhausted his administrative remedies thereunder.

 

14



--------------------------------------------------------------------------------

EXHIBIT B

ERISA RIGHTS STATEMENT

As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

 

  •   Examine, without charge at the Company’s office and at other specified
locations, such as worksites, all Plan documents.

 

  •   Obtain, upon written request to the Company, copies of documents governing
the operation of the Plan, including insurance contracts and updated summary
plan description. The Company may make a reasonable charge for the copies.

ENFORCE YOUR RIGHTS

If your claim for a pension benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of the Plan documents and do
not receive them within thirty (30) days, you may file suit in a Federal court.
In such a case, the court may require the Company to provide ‘the materials and
pay you up to one hundred and ten dollars ($110) a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Company.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. If you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

ASSISTANCE WITH YOUR QUESTIONS

If you have any questions about the Plan, you should contact the Company. If you
have any questions about this statement or about your rights under ERISA, or if
you need assistance in obtaining documents from the Company, you should contact
the nearest office of Employee Benefits Security Administration (formerly the
Pension and Welfare Benefits Administration), U.S. Department of Labor, listed
in your telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

15



--------------------------------------------------------------------------------

EXHIBIT C

PLAN INFORMATION

 

Plan Name: Kewaunee Scientific Corporation Pension Equalization Plan Plan
Number: 026 Effective Date: May 1, 1999 (January 1, 2009 for the most recent
restatement) Plan Year: May 1 to April 30 Anniversary Date: December 31 Plan
Type: Nonqualified Deferred Compensation Plan EMPLOYER INFORMATION Employer:
Kewaunee Scientific Corporation P.O. Box 1842 2700 West Front Street
Statesville, NC 28687-1842 Employer Number: 38-0715562 PLAN ADMINISTRATION
INFORMATION Plan Administrator: Kewaunee Scientific Corporation c/o The
Compensation Committee P.O. Box 1842 2700 West Front Street Statesville, NC
28687-1842 www.kewaunee.com PLAN TRUSTEE Wachovia Bank, N.A. One West Fourth
Street Winston-Salem, NC 27101

SERVICE OF LEGAL PROCESS

Service of legal process may be made upon the Compensation Committee and the
Trustee.

 

16



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF PARTICIPANTS

 

1. Eli Manchester, Jr.

 

2. Mike Parker

 

3. Kurt Rindoks

 

4. Bill Shumaker

 

17